United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-380
Issued: June 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2011 appellant filed a timely appeal from the June 14, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $25,748.77 overpayment of
compensation; (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment; and (3) whether it properly required repayment of the overpayment by deducting
$200.00 from appellant’s continuing compensation payments every four weeks.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on April 14, 2005 appellant, then a 56-year-old flat sorting machine
operator, sustained a cervical strain, lumbar strain and muscle spasm due to tripping over a mat
at work. She received OWCP compensation for periods of disability.
The record reflects that appellant’s annual salary exclusive of premium pay and overtime
on April 14, 2005 was $46,026.20. Dividing her annual salary by 52 weeks yields a weekly
amount of $885.12. Appellant’s total earnings for night differential pay in the year prior to her
April 14, 2005 work injury equaled $3,392.08 (or $65.23 a week) Her total earnings for holiday
pay in the year prior to her work injury equaled $508.62 (or $9.78 a week) and for Sunday
premium pay equaled $2,157.24 (or $41.49 a week). Appellant’s total weekly gross pay based
on her date-of-injury pay rate was $1,001.62.
After an audit of the case file, it was determined that OWCP paid appellant at an
incorrect pay rate for the period May 30, 2005 to August 28, 2010. During this period, OWCP
paid appellant $1,182.12 a week, rather than $1,001.62 a week. The error occurred because it
paid her night, holiday and Sunday premium pay at double the amount to which she was entitled.
For the period May 30, 2005 to August 28, 2010, appellant was paid $216,001.67 but should
have received $190,252.90.
In an October 21, 2010 notice, OWCP advised appellant of its preliminary determination
that she received a $25,748.77 overpayment of compensation for the period May 30, 2005 to
August 28, 2010. Appellant was paid compensation at an incorrect amount during this period.
OWCP provided calculations showing that the overpayment was created because she received
night, holiday and Sunday premium pay at double the amount to which she was entitled. It also
made a preliminary determination that appellant was not at fault in the creation of the
overpayment. OWCP advised her that she could submit evidence challenging the fact, amount or
finding of fault and request waiver of the overpayment. It informed appellant that she could
submit additional evidence in writing or at prerecoupment hearing. OWCP requested that she
complete and return an enclosed financial information questionnaire (Form OWCP-20) within 30
days even if she was not requesting waiver of the overpayment.
Appellant requested a prerecoupment hearing before an OWCP hearing representative.
Prior to the hearing, she submitted a Form OWCP-20 which she completed on
November 12, 2010. Appellant indicated that she had $4,723.00 in monthly income comprised
of $1,773.00 in social security benefits and $2,950.00 in FECA wage-loss compensation. She
listed $4,896.65 in monthly expenses, including $911.00 for mortgage/condominium fees,
$225.00 for food, $100.00 for clothing, $255.00 for utilities, $1,248.00 for miscellaneous
expenses and $2,157.65 for debt payments.2

2

Appellant listed assets of $4,614.72 comprised of cash and amounts in checking and savings accounts. She
listed the expenses that made up her miscellaneous expenses, including itemized expenses for housekeeping, cell
phone, gasoline, automobile repair, cleaning supplies, unreimbursed medical expenses, personal products, house
insurance, travel, entertainment, gifts and church fees. Appellant also provided a list of the entities to which she
made monthly debt payments and listed the monthly amounts paid to each entity.

2

At the April 14, 2011 hearing, appellant discussed the creation of the overpayment and
contended that she should not have to repay $25,748.77 because OWCP erred in creating the
overpayment. She discussed her financial situation noting that her social security benefits had
dropped significantly since she completed the Form OWCP-20 on November 12, 2010.
OWCP’s hearing representative provided appellant an opportunity to provide additional
documents to support her claimed monthly expenses.
Appellant submitted additional financial documents, including records of monthly
payments for expenses such as automobile maintenance, gasoline, cleaning supplies, personal
products, medicines, telephone service and automobile insurance. She also submitted documents
relating to monthly payments she made to pay off debts to various entities.
In a June 14, 2011 decision, OWCP’s hearing representative determined that appellant
received a $25,748.77 overpayment of compensation. She found that appellant was not at fault
in the creation of the overpayment but that it was not subject to waiver.3 With respect to the
denial of waiver of the overpayment, the hearing representative determined that, even though
appellant listed monthly expenses that were greater than her monthly income, she did not
adequately document her monthly expenses or establish that recovery of the overpayment would
cause hardship. In the absence of such evidence, appellant did not show that she needed
substantially all of her income to meet current ordinary and necessary living expenses. The
hearing representative discussed appellant’s financial documents and stated:
“I find that the claimant has inflated her monthly obligations without further
documentation to support her statement. For example she listed other debts as
$2,157.65 and other expenses $1,248.00.... While the claimant states that she is
financially unable to repay the full amount of the overpayment and she listed
several monthly expenses for consideration, the listed expenses were not
documented, based on those considered ordinary and necessary monthly living
expenses.”
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.4 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”5
3

It was found that repayment of the overpayment would be made by deducting $200.00 from appellant’s
compensation payments every four weeks.
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

3

Section 8116(a) of FECA provides that while an employee is receiving compensation or
if she has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.6
Section 8105(a) of FECA provides: “If the disability is total, the United States shall pay
the employee during the disability monthly monetary compensation equal to 66 2/3 percent of
her monthly pay, which is known as her basic compensation for total disability.”7 Section
8101(4) of FECA defines “monthly pay” for purposes of computing compensation benefits as
follows: “[T]he monthly pay at the time of injury or the monthly pay at the time disability
begins or the monthly pay at the time compensable disability recurs, if the recurrence begins
more than six months after the injured employee resumes regular full-time employment with the
United States, whichever is greater....”8
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $25,748.77 overpayment of compensation. The
record contains evidence showing that between May 30, 2005 and August 28, 2010 she received
compensation based on an improper pay rate. During this period, OWCP paid appellant
$1,182.12 a week, rather than the correct amount of $1,001.62 a week. The error occurred
because OWCP paid her night, holiday and Sunday premium pay at double the amount to which
she was entitled. For the period May 30, 2005 to August 28, 2010, appellant was paid
$216,001.67 but should have received $190,252.90. Therefore, the record contains evidence
which shows that she received $25,748.77 in duplicate payments. OWCP properly determined
that appellant received a $25,748.77 overpayment of compensation.9
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.10 These statutory
guidelines are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”11 If OWCP finds a claimant to
6

Id. at § 8116(a).

7

Id. at § 8105(a). Section 8110(b) of FECA provides that total disability compensation will equal three fourths of
an employee’s monthly pay when the employee has one or more dependents. Id. at § 8110(b).
8

Id. at § 8101(4).

9

The record reflects that it was proper to calculate appellant’s pay rate based on her date-of-injury pay as she was
not entitled to a recurrent pay rate. See supra notes 7 and 8.
10

See Robert Atchison, 41 ECAB 83, 87 (1989).

11

5 U.S.C. § 8129(b).

4

be without fault in the matter of an overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.12 According to 20 C.F.R.
§ 10.437, recovery of an overpayment is considered to be against equity and good conscience
when an individual who received an overpayment would experience severe financial hardship
attempting to repay the debt and when an individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his position for the
worse.13 To establish that a valuable right has been relinquished, it must be shown that the right
was in fact valuable, that it cannot be regained and that the action was based chiefly or solely in
reliance on the payments or on the notice of payment.14
In determining a claimant’s entitlement to compensation benefits, OWCP is required by
statute and regulations to make findings of fact.15 Its procedures further specify that a final
decision of OWCP must include findings of fact and provide clear reasoning which allows the
claimant to “understand the precise defect of the claim and the kind of evidence which would
tend to overcome it.”16 These requirements are supported by Board precedent.17
ANALYSIS -- ISSUE 2
OWCP denied appellant’s request for waiver of recovery of the $25,748.77 overpayment
indicating that she did not show that such waiver was warranted under FECA. The Board finds,
however, that OWCP did not provide adequate facts and findings in connection with this
determination.

12

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his monthly income to meet current
and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio
Martinez, 55 ECAB 245 (2004). OWCP procedures provide that assets must not exceed a resource base of
$4,800.00 for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6(a) (October 2004).
13

Id. at § 10.437(a), (b).

14

Id. at § 10.437(b)(1).

15

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

17

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

5

In her June 14, 2011 decision, OWCP’s hearing representative determined that, even
though appellant listed monthly expenses that were greater than her monthly income, she had not
adequately documented her monthly expenses and therefore had not shown that recovery of the
overpayment would cause hardship. She generally indicated that appellant inflated her monthly
expenses, but she did not provide any specific discussion of which expenses she felt were
inflated or why she felt that they were excessive. The hearing representative questioned
appellant’s miscellaneous monthly expenses and monthly debt payments, but she did not provide
adequate findings of which expenses were not supported. Appellant listed the individual
expenses that made up her miscellaneous expenses and provided a list of the entities to which she
made monthly debt payments and the amounts she paid. She also submitted financial documents
which related to a number of these miscellaneous expenses and debt payments. The hearing
representative did not discuss which of the itemized expenses or the financial documents
submitted by appellant were inadequate. She suggested that some of the listed monthly expenses
did not constitute ordinary and necessary living expenses, but she did not identify any specific
expenses which she felt were not ordinary and necessary.18
The case will be remanded to OWCP for further clarification, including the provision of
additional detailed findings, regarding the issue of waiver of recovery of the $25,748.77
overpayment. After such development as it deems necessary, OWCP should issue an appropriate
decision regarding this matter.19
CONCLUSION
The Board finds that appellant received a $25,748.77 overpayment of compensation. The
Board further finds that the case is not in posture for decision regarding the issue of waiver of
recovery of the overpayment.

18

Moreover, OWCP’s hearing representative did not make a clear finding about appellant’s monthly income. At
the April 2011 hearing, appellant noted that the amount of her social security benefits had dropped significantly
since she completed the Form OWCP-20 on November 12, 2010. The hearing representative did not address this
circumstance in her June 14, 2011 decision.
19

Given the Board’s finding regarding the issue of waiver of recovery of the overpayment, it is premature to
consider the issue of the method of repayment of the overpayment.

6

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed with respect to the fact and amount of the
overpayment. The June 14, 2011 decision is set aside with respect to the issue of waiver of
recovery of the overpayment. The case is remanded to OWCP for further proceedings consistent
with this decision of the Board.
Issued: June 20, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

